PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,661,810
Issue Date: May 30, 2017
Application No. 14/477,256
Filed: September 14, 2014
For: DEMAND DRIVEN SELF-WATERING PLANTER
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 15, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by 
June 01, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Applicant appears to have included a $125 surcharge fee with the petition. Since this fee has been submitted after the six month grace period, which expired on June 01, 2021, this fee is no longer required and will be refunded by treasury check. 

Since the address in the present petition differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the petition. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).


Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	F. Rhett Brockington
	PO Box 3563,

IRMO SC 29063-2867